DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Regarding claim 7, this claim is indefinite because it recites a configuration inconsistent with the specification.  In particular, the claim recites “when the two table tops are fully folded: the first top table is aligned with the second top table . . . and when the two table tops are fully unfolded: the first top table overlaps the second top table.”  However, in Figs. 2-3 of the instant application, the first top table (one of 10) overlaps the second top table (other of 10) when the two table tops are fully folded, and the first top table (one of 10) is aligned with the second top table (other of 10) when the two table tops are fully unfolded.  Clarification is required.  For examination purposes, the examiner is considering the above limitation to mean “when the two table tops are fully folded: the first top table [overlaps] the second top table . . . and when the two table tops are fully unfolded: the first top table [is aligned with] the second top table.”  
Regarding claim 8, this claim is indefinite because it recites a configuration inconsistent with the claim from which it depends.  In particular, the claim recites “the first lock hole, the second lock hole, and the first center hole are linearly aligned along a first straight line, the first 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 & 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pinch (6058853) in view of Boothe (4697305).  
Regarding claim 1, Pinch teach(es) the structure substantially as claimed, including a folding table, comprising two table tops (34, 36), wherein: a first single-plate connecting piece 

    PNG
    media_image1.png
    371
    461
    media_image1.png
    Greyscale

However, Boothe teaches pivot & locking means (16, 22, & 24-25) for a ladder hinge (10), the pivot & locking means comprising a first center hole (22) and a first lock hole (24) on a first connecting piece (12c-d), and a second center hole (22) aligned with the first center hole (Figs. 4-5) and a second lock hole (24) on a second connecting piece (14); and a lock element (40-42 & 44) comprising a rotating shaft (combination of 41 & 67) passing through the first center hole and the second center hole (Figs. 4-5); one or more lock catches (40) disposed on a 1 of the first connecting piece and the second connecting piece, wherein the one or more lock catches each includes a parallel portion (portions of 51 to either side of 41 – respectively labeled “F” & “G” in Fig. 5 Annotated) and a hock portion (52 or 53) to define a single continuous piece (owing to welding - see col. 4, lines 60-62), the hock portion extends from and is perpendicular to the parallel portion (Figs. 4-5), the hock portion is configured to be inserted into the first lock hole and the second lock hole to lock the first connecting piece and the second connecting piece (Fig. 5), and the one or more lock catches comprises a first lock catch (52 & F) and a second lock catch (53 & G); and a pressing cover (70) disposed on a second side (E in Fig. 5 Annotated) of the first connecting piece and the second connecting piece (Figs. 4-5), wherein the pressing cover has a diameter (i.e., diameter of 70) greater than a diameter of the first center hole (Figs. 4-5); and an elastic element (43) disposed on the second side (E) of the first connecting (12c-d) piece and the second connecting piece (14) and outside (Fig. 5) the first center hole (22) and the second center hole (22), wherein the elastic element directly surrounds the rotating shaft (see Figs. 4-5, showing the elastic element (43) directly surrounding a portion (67) of the rotating shaft (41, 67)), the elastic element applies an elastic force (implied by Fig. 5 & col. 5, lines 58-61) to the lock element (40-42 & 44) to keep the one or more lock catches (40) in the first lock hole (24 in 12c-d) and the second lock hole (24 
It would have been obvious to one of ordinary skill in the art to substitute pivot & locking means, as taught by Boothe, for the pivot & retainer means of Pinch, in order to increase user safety by allowing the table to be selectively locked in both the folded & unfolded positions (as suggested by col. 4, lines 33-44 of Boothe) while simplifying the table structure & reducing manufacturing costs by eliminating the need for a separate retainer (196, 198, 200, 210) and pivot means (see above), and because such outcomes would have been a predictable result of such a substitution of one known locking means for another.  Hence, Pinch as modified would teach a structure wherein, when the two table tops (34, 36 of Pinch) are fully folded (as in Fig. 3 of Pinch), the first lock hole (24 of Boothe on 166 of Pinch) is aligned with the second lock hole (24 of Boothe on 168 of Pinch), the third lock hole (25 of Boothe on 166 of Pinch) is aligned with the fourth lock hole (25 of Boothe on 168 of Pinch), the first lock catch (52 & F of Boothe) is configured to be inserted into the first lock hole and the second lock hole (as in Fig. 5 of Boothe), and the second lock catch (53 & G of Boothe) is configured to be inserted into the third lock hole and the fourth lock hole (as in Fig. 5 of Boothe), and when the two table tops are fully unfolded (as in Fig. 4 of Pinch): the first lock hole (24 of Boothe on 166 of Pinch) is aligned with the fourth lock hole (25 of Boothe on 168 of Pinch), the third lock hole (25 of Boothe on 166 of Pinch) is aligned with the second lock hole (24 of Boothe on 168 of Pinch), the first lock catch 
Additionally, altering the shape of a component has been held to involve only routine skill in the art (MPEP 2144.04); and the instant application fails to recite any specific rationale for making the single continuous piece of each of the first (52 & F of Boothe) & second catches (53 & G of Boothe) L-shaped.  It would have been an obvious design consideration to one of ordinary skill in the art to modify the table of Pinch as modified, by making the single continuous piece of each of the lock catches L-shaped, in order to reduce material usage and improve aesthetics by providing a smoother, more finished appearance, and depending on the desired needs of the person constructing the table (e.g., intended use of the table, aesthetic considerations, compactness, ease of manufacture, etc.).  Hence, Pinch as modified would teach one or more lock catches (40 of Boothe) each including a parallel portion (F or G of Boothe) and a hock portion (52 or 53 of Boothe) in a single L-shaped continuous piece (see above), wherein the hock portion extends from and is perpendicular to the parallel portion (implied by above & Figs. 4-5 of Boothe).  
Regarding claim 5, Pinch as modified teaches a first single-plate connecting piece (166 of Pinch) that is pivotable (as the first (12c-d) & second (14) connecting pieces of Boothe rotate about a portion (41) of the rotating shaft (41, 67) thereof – see Figs. 4-5 and col. 2, lines 54-61, col. 4, lines 33-34, col. 5, lines 14-22, & col. 6, lines 7-11 of Boothe) relative to the second single-plate connecting piece (168 of Pinch) about the rotating shaft (41 & 67 of Boothe).
Regarding claim 6, Pinch teaches at least one (34 or 36) of two table tops (34, 36) that comprises a top surface (40) and a bottom surface (42) bonding together (via 124), an interior of 
Regarding claim 7, Pinch teaches a side surface (124) of the first table top (34) facing the second table top defines a first positioning member (180), a side surface (124) of the second table top (36) facing the first table top defines a second positioning member (180); wherein, when the two table tops are fully folded: the first top table is overlaps with the second top table (see Fig. 3, showing 34 overlapping 36), and the first positioning member abuts the second positioning member (see Fig. 3, showing 180 of 34 abutting 180 of 36), and when the two table tops are fully unfolded: the first top table is aligned with the second top table (see Fig. 4, showing 34 aligned with 36), and the first positioning member is aligned with the second positioning member (see Fig. 4, showing each of 180 of 34 aligned with each of 180 of 36).  
Regarding claim 8, Pinch as modified teaches a first lock hole (24 of Boothe on 166 of Pinch), the third lock hole (25 of Boothe on 166 of Pinch), and the first center hole (22 of Boothe on 166 of Pinch) are linearly aligned along a first straight line (as in Fig. 2 of Boothe), the first lock hole and the third lock hole are symmetrically disposed about the first center hole (as in Fig. 2 of Boothe), the second lock hole (24 of Boothe on 168 of Pinch), the fourth lock hole (25 of Boothe on 168 of Pinch), and the second first center hole (22 of Boothe on 168 of Pinch) are linearly aligned along a second straight line (as in Fig. 2 of Boothe), and the second lock hole and the fourth lock hole are symmetrically disposed about the second center hole (as in Fig. 2 of Boothe).  
Claims 1 & 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pinch (6058853) in view of Boothe (4697305) & Su (4666327).  Pinch teach(es) the structure substantially as claimed, including a folding table (30) comprising retainer means (196, 198, 200, 210) and first (166) & second (168) single-plate connecting pieces pivotally connected by unspecified pivot means (col. 9, lines 52-55); but fail(s) to teach lock holes; a lock element including parallel & hock portions in a single, L-shaped continuous piece; and an elastic element.  However, Boothe teaches pivot & locking means (16, 22, & 24-25) comprising first (52 & F) and second (53 & G) lock catches.  It would have been obvious to one of ordinary skill in the art to substitute pivot & locking means, as taught by Boothe, for the pivot & retainer means of Pinch, in order to increase user safety by allowing the table to be selectively locked in both the folded & unfolded positions (as suggested by col. 4, lines 33-44 of Boothe) while simplifying the table structure & reducing manufacturing costs by eliminating the need for a separate retainer (196, 198, 200, 210) and pivot means (see above), and because such outcomes would have been a predictable result of such a substitution of one known locking means for another.  

    PNG
    media_image2.png
    292
    670
    media_image2.png
    Greyscale

Additionally, Su teaches a lock catch (32 & A in Fig. 3 Annotated) comprising a parallel portion (A) and a hock portion (32) that defines a single L-shaped continuous piece (Fig. 3), .  
Claims 1 & 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pinch (6058853) in view of Boothe (4697305) & Kummerlin (4403373).  
Regarding claims 1 & 5-6, Pinch teach(es) the structure substantially as claimed, including a folding table (30) comprising retainer means (196, 198, 200, 210) and first (166) & second (168) single-plate connecting pieces pivotally connected by unspecified pivot means (col. 9, lines 52-55); but fail(s) to teach lock holes; a lock element including parallel & hock portions in a single, L-shaped continuous piece; and an elastic element.  However, Boothe teaches pivot & locking means (16, 22, & 24-25) comprising a first (52 & F) and second (53 & G) lock catches.  It would have been obvious to one of ordinary skill in the art to substitute pivot & locking means, as taught by Boothe, for the pivot & retainer means of Pinch, in order to increase user safety by allowing the table to be selectively locked in both the folded & unfolded positions (as suggested by col. 4, lines 33-44 of Boothe) while simplifying the table structure & reducing manufacturing costs by eliminating the need for a separate retainer (196, 198, 200, 210) and pivot means (see above), and because such outcomes would have been a predictable result of such a substitution of one known locking means for another.  Additionally, Kummerlin teaches a pair of lock catches (6 & B-C in Fig. 2 Annotated) each comprising a parallel portion (B) and a hock portion (6 & C) that define a single L-shaped continuous2 piece (Fig. 2), wherein the hock .  
Response to Arguments
Applicant's arguments filed 12/4/20 have been fully considered but they are not persuasive.  
Applicant contends that “the structure of Boothe is more complex than the structure of claim 1,” because Boothe’s first (12c-d) and second (14) connecting plates “each at least comprises two hole groups . . . to define two positioning positions between the” said first & second connecting plates (Remarks at 7).  However, applicant fails to explain why Boothe’s teaching of holes 26 & 27 either prevents Boothe’s structure from reading upon the limitations of claim 1, or renders nonobvious a combination of Boothe’s pivot & locking means (16, 22, & 24-25) with the folding table of Pinch, as contemplated above.  Applicant’s argument is therefore unpersuasive.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Admittedly, since the hook portions (52-53) of Boothe’s lock catch (40) are mostly within the lock holes (24-25) in the locked position (Fig. 5), Boothe’s lock catch isn’t entirely disposed on a first side of the first (12c-d) & second (14) connecting pieces.  However, the same is true of the lock catch disclosed in the instant application.  In locked position shown in Fig. 5 of the drawings of the instant application, the hook portions (262) of the lock catch (26) are located within the lock holes (103) of both the first (101) and second (102) connecting pieces; and even in the unlocked position shown in Fig. 6, the hook portions (262) are withdrawn from the lock holes (103 in 101) of the first connecting piece (101), but remain inserted in the lock holes (103 in 102) of the second connecting piece (102).  Consequently, like that of Boothe, the lock catch (26) of the instant application isn’t entirely disposed on a first side of the first (101) and second (102) connecting pieces in the locked position.  Hence, the examiner submits that the lock catch (40) of Boothe is “disposed on a first side of the first . . . connecting piece and the second . . . connecting piece,” as that limitation is read in light of the specification of the instant application.  Similar arguments apply to the lock catches of Kummerlin (4403373) & Su (4666327).  
        2 Since 6 & C are connected to each other on each side of 7 by unspecified securing means, the examiner submits that each of the parallel (B) and hock (6 & C) portions of Kummerlin forms a single L-shaped continuous piece.  Even assuming arguendo that 6 & 7, when connected, do not form a “single” or “continuous” piece, Boothe additionally teaches welding separate components (51-53) together (see col. 4, lines 60-62), and forming two separate components as a single component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been obvious to one of ordinary skill in the art to weld the bolts (6 of Kummerlin) and handle (7 of Kummerlin) of Pinch as modified to each other, in order to strengthen the connection therebetween while eliminating the need for separate fasteners.